DETAILED ACTION
This is a notice of allowance in response to the remarks filed 11/19/2021.
	
Status of Claims
Claims 1-19 are pending;
Claims 1, 5, 6, and 9-19 are currently amended; claims 2, 4, 7, and 8 were previously presented; claim 3 is original;
Claims 1-19 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with the applicant's representative, Michael A. Messina, Reg. No. 33,424, on 12/06/2021.
The application has been amended as follows:
	
In the Claims Filed 11/19/2021

Claim 1, line 23, "and" has been deleted.

Claim 6, line 6, "the engaged-part" has been changed to --the at least one of the plurality of engaged-parts--.

Claim 14, line 6, "the engaged-part" has been changed to --the at least one of the plurality of engaged-parts--.

Claim 15, line 6, "the engaged-part" has been changed to --the at least one of the plurality of engaged-parts--.

Claim 16, line 6, "the engaged-part" has been changed to --the at least one of the plurality of engaged-parts--.

Claim 17, line 6, "the engaged-part" has been changed to --the at least one of the plurality of engaged-parts--.

Claim 18, line 6, "the engaged-part" has been changed to --the at least one of the plurality of engaged-parts--.

Claim 19, line 6, "the engaged-part" has been changed to --the at least one of the plurality of engaged-parts--.

Allowable Subject Matter
Claims 1-19, with the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
As similarly indicated on page 6 of the Office action mailed 09/02/2021, claim 1 recites in lines 1-4, "[a] slide device that slidably supports a seat along a front-and-rear direction and locks the seat at a desired position in the front-and-rear direction, the slide device comprising: a lower rail fixed to an installation face where the seat is set."  Note that the "seat" is positively recited as a required structure within the scope of claim 1 as each of the limitations "that slidably supports" and "and locks" introduces positive limitation(s) thereafter.  Similarly, the "installation face" is positively recited as a required structure within the scope of claim 1 as the limitation "fixed to" introduces positive limitation(s) thereafter.  Therefore, the "seat" (claim 1, line 1) and the "installation face" (claim 1, line 4) are considered to be required structures within the scope of claim 1 as well as within the scope of each of the dependent claims (i.e., claims 2-19).
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a slide device as specified in claim 1.  Relevant references include Venkatesh et al. (WO 2014/125507 A2), hereinafter Venkatesh.
In particular, Venkatesh discloses a slide device (paragraph 0022, line 1, the sliding system as shown in Figure 1) that slidably supports a seat (paragraph 0030, line 1) along a front-and-rear direction and locks the seat at a desired position in the front-and-rear direction (paragraph 0030, lines 1-8), the slide device comprising: a lower rail (101, fig 1) fixed to an installation face (131, fig 11) where the seat is set; an upper rail (106, fig 1, see annotation, see paragraph 0022, line 3) that has a portion fixed to the 

    PNG
    media_image1.png
    870
    718
    media_image1.png
    Greyscale






[AltContent: connector][AltContent: textbox (106)]



in combination with the rest of the limitations of claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Venkatesh with any reference(s) in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 2-19) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631